Citation Nr: 9910261	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-13 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from February 1943 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claim. 

Additional development is necessary in this case before a 
decision on the veteran's claim can be made.  Where new and 
material evidence has not been submitted to reopen a finally 
denied claim, VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim, but VA 
may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Graves v. Brown, 8 Vet. App. 522, 524-25 
(1996); Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, 
like the situation in Graves, the veteran has put the VA on 
notice of the existence of specific evidence that might be 
relevant to and probative of his claim. 

For example, in April 1997 Husam E. Shuayb, M.D. stated that 
the veteran "does have acid peptic disorder, GERD and a 
Hiatal Hernia, proven endoscopically.  The clinical picture 
of which could represent that of the picture of gastritis 
occurred in 1945."  The use of cautious language does not 
always express inconclusiveness in a doctor's opinion on 
etiology.  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  Id.; see also Mattern v. West, No. 96-1508 (U.S. 
Vet. App. Feb. 23, 1999); Bloom v. West, No. 97-1463 (U.S. 
Vet. App. Feb 10, 1999); Molloy v. Brown, 9 Vet. App. 513 
(1996).  In this regard, the veteran has reported being 
treated by Dr. Shuayb as early as 1990.  The RO has not 
advised the veteran of the importance of these private 
medical records to his claim.   Moreover, the veteran has 
indicated that Dr. Shuayb's opinion was based upon a review 
of his service medical records; however, this was not 
reflected in the medical opinion.  Thus, Dr. Shuayb should be 
requested to provide supporting clinical data or other 
rationale, complete with citation to competent authority, for 
his opinion.  He should also indicate what medical records 
were reviewed and considered in rendering his opinion.  

The veteran has also reported that he has had continuous 
treatment for gastrointestinal problems since 1945.  He has 
indicated that several of his doctors, including Drs. 
Phibbin, Peckham and Hulse, are deceased.  It is possible, 
however, that these doctors have successors that may be in 
possession of the records of their predecessors.  The RO 
should advise the veteran of the importance of these private 
medical records to his claim.  It appears that the veteran 
has also received treatment at the Tampa and Port Richey VA 
Medical Centers (VAMCs).

Finally, if, and only if, the RO determines that new and 
material evidence has been submitted to reopen the claim, the 
veteran should be afforded an appropriate VA examination in 
order to determine the etiology of his current 
gastrointestinal disorder(s).

Accordingly, this case is remanded for the following:

1.  Tell the veteran that the private 
medical records reflecting treatment for a 
gastrointestinal disorder(s) since his 
separation from service in 1946 to which 
he has referred (i.e., his complete, 
actual treatment records, as opposed to 
summaries, from Dr. Shuayb and from Drs. 
Phibbin, Peckham, Stewart and Hulse and/or 
their successors), are important in 
connection with his claim and that, if 
there are private records pertinent to his 
claim, he should obtain and submit those 
records.  See 38 C.F.R. § 3.159(c) (1998).

2.  Tell the veteran to request that Dr. 
Shuayb provide supporting clinical data 
or other rationale, complete with 
citation to competent authority, for his 
opinion concerning the relationship, if 
any, between the veteran's current 
gastrointestinal disorder(s) and his 
inservice acute, catarrhal 
gastroenteritis.  Dr. Shuayb should also 
indicate what medical records were 
reviewed and considered in rendering his 
opinion.

3.  Obtain the veteran's complete 
treatment records from the Tampa and 
Port Richey VAMCs dated from 1988 
forward.  All records maintained are to 
be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records received with the 
claims file.

4.  If, and only if, it is determined 
that new and material evidence has been 
submitted in order to reopen the 
veteran's claim, afford him an 
appropriate VA examination.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and is asked to review the 
veteran's medical history prior to 
conducting the examination and to 
indicate in the examination report 
whether or not the claims folder was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The report of examination should include a 
detailed account of all gastrointestinal 
disorders found to be present.  The 
examiner should specifically express an 
opinion as to whether it is at least as 
likely as not that any current 
gastrointestinal disorder(s) is related to 
the veteran's inservice acute, catarrhal 
gastroenteritis in 1945.

The examiner should state to what extent 
the findings and conclusions are based on 
clinical findings on examination and a 
review of the medical records in the 
claims file as opposed to history provided 
by the veteran.  Any indications that the 
veteran's complaints are not in accord 
with physical findings on examination 
should be directly addressed and discussed 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition in issue, such 
testing or examination is to be 
accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  38 C.F.R. 
§ 4.2 (1998); see also Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  The RO's 
readjudication of the claim must comport 
with Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998), regarding whether the evidence 
submitted is new and material so as to 
allow reopening of the previously denied 
claim according the specific criteria set 
forth under 38 C.F.R. § 3.156(a).

7.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, which includes 
consideration of all medical evidence 
received since the supplemental statement 
of the case issued in June 1997.  Allow 
an appropriate period of time for 
response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



